ORDER

PER CURIAM.
Will A. Fondren (Plaintiff) appeals from the summary judgment entered in favor of Marvin L. Salmons (Defendant) in Plaintiffs negligence action against Defendant for injuries arising from an automobile accident. We have reviewed the briefs of the parties and the record on appeal. The summary judgment motion, along with its supporting affidavit and discovery materials and the response thereto, support the trial court’s determination that there is no genuine issue as to any material fact and that Defendant is entitled to judgment as a matter of law. A written opinion would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).